Citation Nr: 0916584	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  07-25 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a respiratory disorder 
as a residual of exposure to asbestos.


REPRESENTATION

Appellant represented by:	Mr. Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from 
February 1952 to April 1954.

This appeal to the Board of Veterans' Appeals (Board) is from 
August 2006 and April 2007 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

In September 2008 the Board remanded the claim to the RO via 
the Appeals Management Center (AMC) for additional 
development and consideration.  


FINDINGS OF FACT

1.  While on active duty in the military, the Veteran served 
aboard the USS Princeton (CV-37), but there is no evidence of 
exposure to asbestos during his service aboard that ship or 
in any other capacity while in the military.

2.  There also is no evidence of any respiratory/pulmonary 
disorder during service or for many years after the Veteran's 
discharge, and no competent or credible evidence 
etiologically linking his current respiratory/pulmonary 
disorder such as his chronic obstructive pulmonary disease 
(COPD) to his military service, including specifically to 
exposure to asbestos.


CONCLUSION OF LAW

The Veteran's pulmonary disorder was not incurred in or 
aggravated by his military service, including as a result of 
exposure to asbestos.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  



To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but deficiencies regarding what portions of 
evidence VA would obtain and what portions the Veteran must 
provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 
2006.  This letter informed him of the evidence required to 
substantiate his claim and of his and VA's respective 
responsibilities in obtaining supporting evidence.  Note also 
that the June 2006 letter complied with Dingess by discussing 
the downstream disability rating and effective date elements 
of the claim.  And of equal or even greater significance, 
that June 2006 VCAA notice letter was sent to the Veteran 
prior to the RO's initial unfavorable decision on his claim 
in August 2006.  So the notice preceded the initial 
adjudication of his claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  See also Mayfield IV and 
Prickett, supra.  



Moreover, the RO sent another Dingess letter in March 2008.  
And of equal or even greater significance, after providing 
that additional Dingess notice, the RO went back and most 
recently readjudicated the claim in the January 2009 SSOC - 
including considering the additional evidence received in 
response to that additional notice.  See again, Mayfield IV 
and Prickett, supra.  It thus follows that a prejudicial 
error analysis by way of Sanders is simply not warranted 
here.  

As for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs) and service personnel 
records (SPRs), and the Veteran submitted personal statements 
and an Internet article concerning asbestos exposure on board 
the USS Princeton during service..  It further deserves 
mentioning that the Board remanded this claim to the RO/AMC 
in September 2008 specifically to obtain a medical opinion 
regarding a possible link between potential asbestos exposure 
during the Veteran's military service and his allegations of 
a current respiratory disorder as a consequence.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
However, he failed to report for his scheduled VA examination 
in December 2008, with only a vague assertion by his wife 
that the absence was due to hospital care, but without any 
further explanation, documentation or request to reschedule.  

VA regulation provides that, when a claimant fails, without 
good cause, to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655 (2008). Also, the Court has held that the duty to 
assist is not a one-way street.  If a Veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).
So in light of the Veteran's failure to report for his VA 
examination, the Board finds that no further assistance is 
needed to meet the requirements of the VCAA or Court. 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).




II.  Analysis-Entitlement to Service Connection for a 
Respiratory Disorder, Including as a Result of Asbestos 
Exposure

The Veteran alleges that he was exposed to asbestos on the 
USS Princeton (CV-37) and that, as a consequence, he has 
since developed a chronic respiratory condition.  

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306 (2008).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any specific regulations.  However, in 1988, VA 
issued a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos- Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, 
section C, paragraph 9 (Jan. 7, 2007) ("VA Manual").  The 
date of this amended material is December 13, 2005.  Also, an 
opinion by VA's Office of General Counsel (OGC) discussed the 
proper way of developing asbestos claims.  See VAOPGCPREC 4-
2000 (Apr. 13, 2000).  



VA must analyze the Veteran's claim for service connection 
for asbestos-related disease under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV-
3 (January 31, 1997).  An asbestos-related disease can 
develop from brief exposure to asbestos.  Id.

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, 
pulmonary cancer, and cancers of the gastrointestinal tract.  
Cancers of the larynx and pharynx as well as the urogenital 
system (except the prostate) are also associated with 
asbestos exposure.  See M21-1, Part VI, 7.21(a)(1).  Persons 
with asbestos exposure have an increased incidence of 
bronchial, pulmonary, pharyngolaryngeal, gastrointestinal and 
urogenital cancer.  See M21-1, Part VI, 7.21(a)(3).

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  See M21-
1, Part VI, 7.21.

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the Veteran's claim 
had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  


The RO must determine whether military records demonstrate 
evidence of asbestos exposure during service, develop whether 
there was pre-service and/or post-service occupational or 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency and exposure information 
discussed above.  M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 and 
7-IV-4 (January 31, 1997).

In this case at hand, the record shows the RO complied with 
these procedures.  The RO sent the Veteran a letter in June 
2006 requesting these details, including the nature of the 
disability he claims is related to asbestos exposure, the 
history of his exposure in service, and his history of 
employment after service.  Therefore, VA has satisfied its 
duty to assist him in developing his claim.

The Veteran obviously has a pulmonary disorder, although it 
is unclear whether he has ever actually received a specific 
diagnosis of asbestosis or other asbestos-exposure-related 
disease.  VA treatment records show complaints of 
shortness of breath, dyspnea, and chest pain, as well as 
diagnoses of COPD and mild emphysema.  And X-rays in April 
2007 documented mild chronic interstitial changes, ill-
defined opacity in the left upper lung and indications of 
prior granulomatous disease.  However, none of these records 
provide any statements or opinions as to the etiology of his 
COPD or any other respiratory disorder, nor do they mention 
any evidence of asbestosis or other asbestos-exposure-related 
disease.  The Veteran also submitted private medical records 
that include repeated complaints of shortness of breath and a 
finding of some airway obstruction.  These records also 
include a self-reported history of exposure to grain dust and 
"all sorts of toxic stuff."  Once again, though, there is 
no mention of asbestosis or other asbestos-exposure-related 
disease and no formal conclusion as to the etiology of his 
respiratory complaints.



However, the Board will concede, for the sake of argument, 
that the Veteran currently has a pulmonary disease that may 
be an asbestos-exposure-related disease.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has the condition alleged).  
Consequently, the determinative issue is whether his 
pulmonary disorder is somehow attributable to his military 
service - and, in particular, to exposure to asbestos.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

Unfortunately for his claim, a review of the Veteran's 
service records, including his DD Form 214, fails to 
corroborate any of his assertions of possible exposure to 
asbestos.  As mentioned, he contends he was exposed to 
asbestos during his military service while stationed aboard 
the USS Princeton (CV-37).  His SPRs confirm he served on 
this ship from June to November 1952 and from December 1952 
to October 1953.  But, this, by itself, hardly substantiates 
his claim of asbestos exposure while working on board the 
ship.  Likewise, his STRs are completely unremarkable for any 
relevant complaint, treatment or diagnosis of in-service 
pulmonary or respiratory problems.  His April 1954 separation 
examination revealed no defects upon clinical examination, 
including for his lungs and chest, as confirmed by an April 
1954 in-service chest X-ray.  These records, therefore, 
provide evidence against his claim, although, as mentioned, 
the inherent nature of asbestos-related disease is such that 
the residual disability may not actually manifest until many 
years after the fact because of the accepted latency.  Struck 
v. Brown, 9 Vet. App. 145 (1996).



In any event, without at least some corroborating evidence, 
the Veteran's contentions of asbestos exposure during his 
service are simply not credible.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  See also 38 C.F.R. § 3.159(a)(2) and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

Most significantly, though, there is no competent medical 
nexus evidence otherwise etiologically linking the Veteran's 
current pulmonary disorder to his military service and, in 
particular, to exposure to asbestos (again, even were the 
Board to assume, for the sake of argument, that he was 
exposed to asbestos while in service).  The respiratory and 
pulmonary disorders that have been diagnosed, including the 
COPD and emphysema, do not necessarily result from exposure 
to asbestos (like, for example, asbestosis).  Nor has the 
Veteran received any other pertinent diagnosis per se 
indicative of exposure to asbestos.  Thus, there is an 
absence of the requisite showing of a correlation between his 
current respiratory disability and his military service.  No 
competent medical evidence attributes his currently diagnosed 
pulmonary disorder to his military service.  Boyer, 210 F.3d 
at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  To the contrary, he has an intercurrent history of 
smoking that also may have contributed to his current 
respiratory problems.  Indeed, when seen for VA treatment in 
April 2007, following a chest X-ray, he indicated he had a 
history of exposure to grain dust, etc., as a farmer and 
that, according to him, he had quit smoking more than 30 
years earlier, so dating back to the 1970s, long after 
service.  

It bears repeating that an effort was made to obtain an 
opinion regarding a possible link between potential asbestos 
exposure during the Veteran's military service and his 
current respiratory disorder.  But, again, he failed to 
report for his scheduled VA examination.  When, as here, a 
Veteran does not appear for a scheduled examination in 
conjunction with an original claim for service connection, 
the claim will be rated on the evidence of record.  38 C.F.R. 
§ 3.655(b) (2008).  And the evidence of record fails to 
support his claim for service connection.

In addition to the lack of a medical nexus opinion, the Board 
also emphasizes that a gap of over three decades between the 
conclusion of the Veteran's military service and the first 
documented complaint or treatment of any pulmonary disorder 
(in 1989) provides further evidence against his claim.  This 
again, though, is despite the accepted latency period.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling 
that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability).  

Further, there is also no alternative basis for a nexus in 
the form of evidence of any continuity of symptomatology 
after service.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 494-97 (1997).  To emphasize, there is no 
evidence that the Veteran was ever diagnosed in service for 
any pulmonary disorder, and as well, no history of any 
complaint, treatment, or diagnosis after separation, even for 
many ensuing years - make that decades.  

In addition, as a layman, without the appropriate medical 
training and expertise, the Veteran is not competent to 
provide a probative (persuasive) opinion on a medical matter, 
such as the existence and etiology of a pulmonary disorder 
involving exposure to asbestos.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Thus, his personal opinion that he has 
asbestosis as a result of his military service, and in 
particular asbestos exposure, no matter how sincere, is not a 
sufficient basis for awarding service connection for this 
claimed condition.  Overall, the evidence of record does not 
support his claim.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the service-
connection claim for a pulmonary disorder.  Accordingly, 
there is no reasonable doubt to resolve in the Veteran's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim for service connection for a respiratory disorder, 
including as a residual of asbestos exposure, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


